DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2, 7-12, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivanov US 20180224544 A1.

Regarding Claim 1, Ivanov teaches a vessel for underwater sonar imaging, the vessel comprising: a vessel body having a longitudinal axis and enabled to move underwater along the longitudinal axis (Fig. 3a-c; [0031, 61, 64]); 

wherein the first sonar transducer and the second sonar transducer are enabled for angled- looking sonar (ALS) operation (angled beam forward scanning; [0017, 18, 84]); 
and wherein the vessel is enabled for: transmitting a first sonar signal by the first sonar transducer; and receiving the first sonar signal by the second sonar transducer as a second sonar signal (fan-shaped beams 104 of the sonar transducers; port and starboard return signals are received and converted into port and sonar return data respectively or vice versa; [0015, 67]), 
wherein a peak in the second sonar signal corresponds to a centerline of the vessel along the longitudinal axis (fan-shaped beams 104S and 104P intersect along line 107, and location determined by comparing peaks in return signals; Figs. 1a-1d, 3d, 4d-4f; [0039, 36, 77, 78]).

Regarding Claim 2, Ivanov teaches the vessel of claim 1, wherein the vessel is a towbody (submersible glider or towfish; [0031, 61]).

Regarding Claim 7, Ivanov teaches the vessel of claim 1, wherein the first sonar transducer and the second sonar transducer are enabled to operate at the same frequency to generate the peak in the second sonar signal (102P and 102S may employ common or split transmitter/receiver and can have matched characteristics in the frequency domain; [0070, 77]).

Regarding Claim 8, Ivanov teaches the vessel of claim 7, wherein the vessel is further enabled for: determining a location of the centerline based on a time of reception of the peak in the second sonar signal (location is calculated based on sample number divided by sampling rate which yields time; Fig. 4d-4f; [0077, 78]); and storing the location of the centerline for subsequent ALS image data alignment ([0067, 72, 73]).

Regarding Claim 9, Ivanov teaches the vessel of claim 8, wherein the first sonar transducer and the second sonar transducer are enabled to operate at different frequencies from each other to acquire ALS image data independently on the port-side and the starboard-side of the vessel, respectively (more than one transmit/receive element operating in the same or different frequency bands; [0070, 80]).

Regarding Claim 10, Ivanov teaches the vessel of claim 9, wherein the vessel is further enabled for: acquiring first ALS image data from the port-side; acquiring second ALS image data from the starboard-side ([0067]); 
using the location of the centerline to spatially align the first ALS image data and the second ALS image data to each other ([0072, 73]).

Regarding Claim 11, Ivanov teaches a method for underwater sonar imaging, the method comprising: from a vessel having a longitudinal axis and enabled to move underwater along the longitudinal axis (Fig. 3a-c; [0031, 61, 64]), 
transmitting a first sonar signal by a first sonar transducer located at a port-side or at a starboard-side of the vessel; receiving the first sonar signal by a second sonar transducer located at an opposite side of the vessel as the first sonar transducer (port and starboard transducers 102P and 102S configured to transmit or receive in Fig. 3a-3c; fan-shaped beams 104 of the sonar transducers; port and starboard return signals are received and converted into port and sonar return data respectively or vice versa; [0015, 39, 61, 67]); 
wherein the first sonar transducer and the second sonar transducer are enabled for angled- looking sonar (ALS) operation (angled beam forward scanning; [0017, 18, 84]); 
and wherein a peak in the second sonar signal corresponds to a centerline of the vessel along the longitudinal axis (fan-shaped beams 104S and 104P intersect along line 107, and location determined by comparing peaks in return signals; Figs. 1a-1d, 3d, 4d-4f; [0039, 36, 77, 78]).

Regarding Claim 12, Ivanov teaches. The method of claim 11, further comprising: towing the vessel underwater (submersible glider or towfish; [0031, 61]).

Regarding Claim 14, Ivanov teaches the method of claim 11, wherein the first sonar transducer and the second sonar transducer enabled for angled-looking sonar (ALS) operation further comprises: operating the first sonar transducer at a first frequency; and operating the second sonar transducer at the first frequency, wherein the peak in the second sonar signal is detected at the first frequency (102P and 102S may employ common or split transmitter/receiver and can have matched characteristics in the frequency domain; [0070, 77]).

Regarding Claim 15, Ivanov teaches the method of claim 14, further comprising: determining a location of the centerline based on a time of the peak in the second sonar signal (location is calculated based on sample number divided by sampling rate which yields time; Fig. 4d-4f; [0077, 78]); and recording the location of the centerline for subsequent ALS image data alignment ([0067, 72, 73]).

Regarding Claim 16, Ivanov teaches the method of claim 15, wherein the first sonar transducer and the second sonar transducer enabled for angled-looking sonar (ALS) operation further comprises: operating the first sonar transducer at a second frequency; operating the second sonar transducer at a third frequency different from the second frequency (more than one transmit/receive element operating in the same or different frequency bands; [0070, 80]); and wherein ALS image data is independently acquired on the port-side and the starboard-side of the vessel, respectively ([0067]).

Regarding Claim 17, Ivanov teaches the method of claim 16, further comprising: acquiring first ALS image data from the port-side; acquiring second ALS image data from the starboard-side ([0067]); 


Regarding Claim 18, Ivanov teaches the method of 17, further comprising: outputting the first ALS image data and the second ALS image data as a single composite image ([0066, 67]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov US 20180224544 A1 in view of Sanders US 20140277864 A1.

Regarding Claim 3, Ivanov teaches the vessel of claim 1, wherein the vessel is enabled for autonomous operation.
	Ivanov does not explicitly teach the vessel is enabled for autonomous operation.
	Sanders teaches a vessel enabled for autonomous operation (unmanned undersea vehicle; abstract, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel of Ivanov to be enabled for accurate and robust autonomous operation Sanders teaches. This would improve safety and potentially lower costs (Sanders, [0003]).  

Regarding Claim 4, Ivanov teaches the vessel of claim 3, further comprising: first signal conditioning electronics associated with the first sonar transducer; second signal conditioning electronics associated with the second sonar transducer (Fig. 4a; [0065, 69]); 
Ivanov does not explicitly teach a power supply.
Sanders teaches a power supply (121 in Fig. 1; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel of Ivanov to include a power supply similar to Sanders. This would be necessary for the vessel and circuitry to function. 

Regarding Claim 5, Ivanov as modified above teaches the vessel of claim 4, wherein the first signal conditioning electronics and the second signal conditioning electronics respectively comprise: a pre-amplifier for receiving input signals for a sonar transducer used as a receiver (Gain in Fig. 4a; [0069]).

Regarding Claim 6, Ivanov as modified above teaches the vessel of claim 4, wherein the first signal conditioning electronics and the second signal conditioning electronics respectively comprise: a power amplifier for transmitting output signals to a sonar transducer used as a transmitter (Tx in Fig. 4a; [0069]).

Regarding Claim 13, Ivanov teaches the method of claim 11, further comprising: receiving, at a pre-amplifier, input signals for a sonar transducer used as a receiver (Gain in Fig. 4a; [0069]); and transmitting, to a power amplifier, output signals for a sonar transducer used as a transmitter (Tx in Fig. 4a; [0069]).
Ivanov does not teach the vessel is enabled for autonomous operation.
Sanders teaches a vessel enabled for autonomous operation  (unmanned undersea vehicle; abstract, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel of Ivanov to be enabled for accurate and robust autonomous operation Sanders teaches. This would improve safety and potentially lower costs (Sanders, [0003]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gilmour US 4970700: Angle look sonar

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645